PER CURIAM.
We grant the petition for writ of habeas corpus as petitioner claims and respondent agrees that petitioner received ineffective assistance of appellate counsel. Futch v. State, 420 So.2d 905 (Fla. 3d DCA 1982). Petitioner’s appellate counsel failed to file a timely initial brief resulting in dismissal of his appeal. There is no question that this was below the norm of professionally acceptable standards of performance. See Baggett v. Wainwright, 229 So.2d 239 (Fla.1969), abrogated on different grounds, State v. District Court of Appeal of Florida, 569 So.2d 439 (Fla.1990).
As a remedy for the deprivation of his first appeal, the petitioner may file a belated notice of appeal in the circuit court within thirty days of this opinion to reinsti-tute appellate proceedings which shall thereafter proceed in accordance with the Rules of Appellate Procedure.
GLICKSTEIN, C.J., and STONE and WARNER, JJ., concur.